Case 2:16-cr-20291-NGE-EAS ECF No. 51-1, PageID.1360 Filed 12/11/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                  Plaintiff,                Cr. No. 16-20291
      v.
                                            Hon. Nancy G. Edmunds

 ISAAC JAMES HARGROVE,

                  Defendant.
                                     /


                               INDEX OF EXHIBITS



    Exhibit                               Description

       K       Medical Records (SEALED)

       L       Email re Sealed filing Exhibit H, dated October 27, 2020
